Citation Nr: 9935631	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-00 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The Board issued a decision that, among other things, denied 
service connection for PTSD in February 1998.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court").  In April 1999, the parties entered into a Joint 
Motion for a Remand in which they agreed to a remand on the 
PTSD issue in order to secure additional evidence and the 
veteran withdrew his appeal with respect to all other issues.  
In an Order dated April 20, 1999, the Court dismissed the 
appeal with respect to the other issues and vacated the part 
of the Board's decision that denied service connection for 
PTSD.  


FINDINGS OF FACT

1.  In May 1999, the RO issued a rating decision in which it 
granted service connection for PTSD.  

2.  There is no indication that there is any other issue 
currently in appellate status.  


CONCLUSION OF LAW

The issue of entitlement to service connection for PTSD is 
moot.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.101 (1999).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1994 rating decision, the RO initially denied 
entitlement to service connection for PTSD.  The veteran 
timely appealed that decision.  

In a recent communication, the veteran's attorney notified 
the Board that, in May 1999, the RO issued a rating decision 
in which it granted service connection for PTSD.  The RO 
tentatively assigned a November 21, 1994 effective date for 
the award, pending receipt of the claims folder to determine 
the correct effective date.  

Because the issue that was appealed to the Board, i.e. 
service connection for PTSD, has been resolved, the Board 
finds that the appeal is now moot.  Accordingly, the appeal 
is dismissed.  

The Board acknowledges that the veteran and his attorney have 
concerns about the effective date assigned by the RO.  
However, the veteran's attorney has indicated in an October 
19, 1999 letter to the Board that the RO will not made a 
final determination regarding the effective date, "until the 
claims folder is available for review to determine the 
correct effective date."  Therefore, there is no issue 
currently in appellate status.  


ORDER

The veteran's appeal is dismissed.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

